                                                                 Approved by the Board of Trustees
                                                       of the St. Joseph Public Library on 3/8/2010

                               ST. JOSEPH PUBLIC LIBRARY

                 Guidelines for Petitioning and Distribution of Literature on
                                  Library District Property

Pursuant to the authority granted to the Library District under RSMo § 182.230, this policy
establishes reasonable rules and regulations controlling petitioning and distributing literature to
employees or patrons on Library District property by individuals herein referred to as Petitioners.

Persons are prohibited from engaging in the personal distribution of literature to library
employees and patrons in Library District buildings and grounds except as provided herein.
Government agencies that disseminate information in District buildings pursuant to the approval
of the Library Director or his/her designee are not engaged in petition or distribution of literature
as defined in this policy, and are not subject to the restrictions herein.

Petitioning and distribution of literature is allowed in the following circumstances:

   1. Inside a library, petitions are allowed only in the context of scheduled meetings in library
      meeting rooms. Petitioners may not stand outside the library meeting rooms.
   2. Petitioners may stand outside library buildings on Library District property in areas
      designated by staff, away from entrances, but must not impede traffic, or pursue patrons.
      Literature may be distributed at locations designated by staff outside library buildings on
      library property in areas designated by staff, away from entrances, but must be done in a
      manner that does not impede traffic.

The allowance of any petition or distribution of literature on Library District property as
provided hereunder shall not be deemed to constitute an endorsement by the Library District of
the content of such petition or distribution of literature.

Any person wishing to appeal or otherwise question the enforcement of a restriction under this
policy should be referred to the Library Director or his/her designee.

This policy is not designed to prohibit the initial access of any person to Library District
property, and shall be enforced without prejudice or arbitrary distinctions between individuals or
classes of individuals.




         Case 5:19-cv-06137-BP Document 19-17 Filed 12/15/19 Page 1 of 1
